Cohn, J.
(dissenting). Under the terms of the policy the beneficiary, Barbara Corlies Graves, was entitled upon the death of the insured to the immediate payment of the proceeds of the policy in a lump sum. The policy also contained a provision under which the beneficiary could select any one of three specified modes of settlement.
The mode of settlement selected by Barbara Corlies Graves was at variance with the options contained in the policy. The defendant insurance company nevertheless issued its " Supplementary Contract ” containing the terms requested by the beneficiary.
As the " Supplementary Contract ’ ’ did not conform to the terms of any one of the policy options, it was not a continuation of the policy of insurance, but was a new agreement. (Mutual Ben. Life Ins. Co. v. Ellis, 125 F. 2d 127, 130, certiorari denied 316 U. S. 665; Gram v. Mutual Life Ins. Co. of N. Y. 300 N. Y. 375, 382.) The disposition of the principal fund under the new contract was testamentary and, therefore, invalid under the Statute of Wills. Appellant, who is the ex-husband of Barbara Graves, accordingly is not entitled to the principal sum payable under the policy of insurance.
For the foregoing reason, the order and judgment should be affirmed.
Peck, P. J., Glekkok and Dobe, JJ., concur; Cohk, J., dissents and votes to affirm, in opinion.
Judgment and order of Special Term reversed, and the motion for summary judgment by the impleaded defendants denied, and the motion for judgment on the pleadings and for summary judgment by plaintiff granted. Settle order on notice.